DETAILED ACTION
Status of Claims
Claims 1-8 were previously pending and subject to a non-final rejection dated December 21, 2021.
In the Response, submitted on March 21, 2022, 
Claims 1-2 and 6-8 have been amended.
Claims 3 and 5 have been canceled.
Claims 2 and 4 have been amended by Examiner’s amendment below.
Claims 1-2, 4, and 6-8 are allowed as indicated below in view of the Examiner’s amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lenny Jiang on 07/14/2022.
Claims 2 and 4 have been amended as follows:
2.	The accommodation area management device according to claim 1, wherein: 
the acquired information regarding the desired environment further includes information regarding an allowable space with other adjacent moving bodies which can be allowed in the accommodation area; and -3-Patent Application No. 17/207,113 Reply to Non-Final Office Action of December 21, 2021 
the use fee determination unit increases the use fee as the allowable space increases.
4.	The accommodation area management device according to claim 1 [[3]], wherein 
the installation environment includes at least one of a presence or absence of a roof of the accommodation space and a presence or absence of an area frame of the accommodation space.
Response to Arguments
Applicant’s arguments, see Page 7, filed 03/21/2022, with respect to the 35 U.S.C. 112(f) claim interpretation of Claims 1-3 and 7-8 have been fully considered and are persuasive. The 35 U.S.C. 112(f) claim interpretation of Claims 1-3 and 7-8 has been withdrawn. 
Applicant’s arguments, see Page 7, filed 03/21/2022, with respect to the 35 U.S.C. 112(b) rejection of Claim 2 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claim 2 has been withdrawn. However, Examiner noted that Applicant missed to show the deletion of the words “is larger” and see Examiner’s Amendment for the correction.
Applicant’s arguments, see Page 8, filed 03/21/2022, with respect to the 35 U.S.C. 101 rejection of Claim 1-8 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of Claims 1-8 has been withdrawn. Examiner noted that amended independent claim 1 is integrated into a practical application because the claim limitations use and apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)).
Applicant’s arguments, see Pages 8-13, filed 03/21/2022, with respect to the 35 U.S.C. 103 rejection of Claim 1-8 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claims 1-8 has been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claim 1 in its entirety; and in particular, “the accommodation area management device is configured to execute automatic valet parking control configured to automatically drive, in conjunction with the obtained information related to the current state of the moving body and based on an action plan generated by the moving body in accordance with an instruction from the accommodation area management device, the moving body at least between the boarding area and the accommodation space that corresponds to the determined accommodation position, for accommodating the moving body” and “the information regarding the installation environment further indicates a distance from the boarding area to the accommodation space that corresponds to the determined accommodation position” in combination with claim limitations, as recited in Claim 1.
The closet prior art was found to be Yanagida in view of O’Dell. Yanagida in view of O’Dell teaches a parking assistance service management device for providing a parking assistance service. In light of the claim amendments, Examiner updated the search, did not find new prior art, and found that the next closest prior is Yanagida in view of O’Dell, Latotzki, and LEE. Latotzki teaches “the accommodation area management device is configured to execute automatic valet parking control configured to automatically drive, in conjunction with the obtained information related to the current state of the moving body and ..., the moving body at least between the boarding area and the accommodation space that corresponds to the determined accommodation position, for accommodating the moving body” (see Para. [0042] and [0065] and Fig. 3); however, Latotzki fails to teach “the accommodation area management device is configured to execute automatic valet parking control configured to automatically drive, in conjunction with the obtained information related to the current state of the moving body and based on an action plan generated by the moving body in accordance with an instruction from the accommodation area management device, the moving body at least between the boarding area and the accommodation space that corresponds to the determined accommodation position, for accommodating the moving body”. LEE teaches a distance of a travel path from the current location of the vehicle to the parking allowed place (see Para. [0742] and [0746] and Fig. 16); however, LEE fails to teach “the information regarding the installation environment further indicates a distance from the boarding area to the accommodation space that corresponds to the determined accommodation position”.
Examiner concludes that the references mentioned above, alone, or in combination, fail to teach independent claim 1, in its entirety.
By virtue of its dependence on novel/non-obvious claim 1, Claims 2, 4, and 6-8 are novel/non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./
Examiner, Art Unit 3628                                                                                                                                                                                                   
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628